Exhibit 10.8

CELLU TISSUE HOLDINGS, INC.

DIRECTOR

NON-INCENTIVE STOCK OPTION

OPTION CERTIFICATE

THIS OPTION CERTIFICATE evidences that a stock option (“Option”) has been
granted under the Cellu Tissue Holdings, Inc. 2010 Equity Compensation Plan, as
amended (“Plan”), to Director as of the Award Date for the purchase of the
Awarded Number of Shares of Stock at the Option Price per share, all as defined
below and all subject to the terms and conditions set forth in § 1 through § 11
of Exhibit A of this Option Certificate.

 

“Director”:   <<Name>> “Award Date”:   <<Date>> “Awarded Number of Shares of
Stock”:   <<Shares >> “Option Price per Share”:   <<Dollar >>

 

CELLU TISSUE HOLDINGS, INC. BY:  

 

TITLE:  

 



--------------------------------------------------------------------------------

OPTION CERTIFICATE

EXHIBIT A

§ 1. Plan. The Option is subject to all the terms and conditions set forth in
the Plan for a Non-ISO, and all of the capitalized terms not otherwise defined
in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. A copy of the Plan will be made available to
Director upon written request to the corporate Secretary of the Company.

§ 2. Status as Non-ISO. The Company intends that the Option not qualify for any
special income tax benefits under § 422 of the Code. Therefore, the Company
intends that the exercise of the Option constitute a taxable event to Director
for federal income tax purposes and that the Company receive an income tax
deduction for federal income tax purposes for the amount that Director includes
in income.

§ 3. Accrual of Exercise Right. The right to exercise the Option granted by this
Option Certificate shall (subject to the special rules in § 5) accrue and become
exercisable in full on the first anniversary of the Award Date so long as
Director remains continuously on the Board through such anniversary date;
provided, however, if Director dies while serving on the Board before such
anniversary date, the right to exercise the Option shall accrue and become
exercisable (rounding down any fractional shares) on a prorata basis upon
Director’s death based on the portion of the one year period that Director has
completed at the time of death. The aggregate number of shares of Stock subject
to exercise on any date shall equal the excess, if any, of the number of whole
shares of Stock as to which the right to exercise then has accrued over the
number of whole shares of Stock for which the Option has been exercised. The
Option may be exercised in whole or in part at any time with respect to whole
shares of Stock as to which the exercise right has accrued as of that time;
provided, however, that the Option may not

 

Page 2



--------------------------------------------------------------------------------

be exercised for fewer than twenty-five (25) shares of Stock unless the total
number of shares of Stock which can be purchased under the Option at the time of
such exercise is fewer than twenty-five (25), in which event the Option shall be
exercised for the total number of such shares.

§ 4. Life of Option. The Option shall expire when exercised in full; provided,
however, the Option shall expire, to the extent not exercised in full, on the
date which is the tenth anniversary of Award Date, or, if earlier, on the date
provided under § 5 of this Option Certificate.

§ 5. Special Rules.

(a) Termination of Service. Except as provided in § 5(b) or § 5(c) of this
Option Certificate, in the event that Director’s service on the Board is
terminated for any reason on any date, Director’s accrued right under § 3 of
this Option Certificate to exercise the Option (as determined as of the date
Director’s service terminates) shall expire immediately and automatically on the
last day of the earlier of (A) the 90 consecutive day period which immediately
follows the date Director’s service terminates or (B) the period described in §
4 of this Option Certificate.

(b) Death. In the event that Director dies while serving on the Board or while
he or she has a right to exercise the Option under § 5(a)(A) of this Option
Certificate, Director’s right to exercise the Option under § 5(a)(A) shall be
extended and thereafter shall expire immediately and automatically on the last
day of the twelve (12) consecutive month period immediately following the date
of Director’s death.

(c) Change in Control. If there is a Change in Control on any date, (A) the
Option shall become 100% exercisable (to the extent not already exercisable) by
Director in

 

Page 3



--------------------------------------------------------------------------------

accordance with § 14.1 of the Plan as in effect on the Award Date on the date of
the Change in Control and (B) the Board shall have the right (to the extent
expressly required as part of such transaction) to cancel the Option after
giving Director a reasonable period to exercise the Option.

§ 6. Method of Exercise. Director may (subject to the conditions of this Option
Certificate) exercise the Option in whole or in part (before the date the Option
expires) on any normal business day of the Company by (1) delivering to the
Company at its principal place of business in Atlanta, Georgia a written notice
(addressed to its corporate Secretary or Chief Financial Officer) of the
exercise of such Option and (2) simultaneously paying the Option Price to the
Company in cash, by check, in Stock or through any cashless exercise procedure
which is acceptable to the Committee, including a Net Option Exercise or in any
combination of such forms of payment. Any payment made in Stock shall be treated
as equal to the Fair Market Value of such Stock on the date action acceptable to
the Committee is taken to tender such Stock to the Committee or its delegates.

§ 7. Non-Transferability. The Option is not transferable (absent the Committee’s
consent) by Director other than by will or by the applicable laws of descent and
distribution, and the Option (absent the Committee’s consent) shall be
exercisable during Director’s lifetime only by Director. The person or persons
to whom the Option is transferred by will or by the applicable laws of descent
and distribution thereafter shall be treated as the Director under this Option
Certificate.

§ 8. Resale of Shares Acquired by Exercise of Option. Upon the receipt of shares
of Stock as a result of the exercise of the Option, Director shall, if so
requested by the Company, hold such shares of Stock for investment and not with
a view of resell or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect.

 

Page 4



--------------------------------------------------------------------------------

§ 9. Not Contract; No Shareholder Rights; Construction of Option Certificate.
This Option Certificate (1) shall not be deemed a right to continue to serve on
the Board, (2) shall not give Director any rights of any kind or description
whatsoever as a shareholder of the Company as a result of the grant of the
Option or his or her exercise of the Option before the date of the actual
delivery of Stock subject to the Option to Director, (3) shall not confer on
Director any rights upon his or her termination of service in addition to those
rights expressly set forth in this Option Certificate, and (4) shall be
construed exclusively in accordance with the laws of the State of Delaware.

§ 10. Other Conditions. If so requested by the Company upon the exercise of the
Option, Director shall (as a condition to the exercise of the Option) enter into
any other agreement or make such other representations prepared by the Company
which in relevant part will restrict the transfer of Stock acquired pursuant to
the exercise of this Option and will provide for the repurchase of such Stock by
the Company under certain circumstances.

§ 11. Section 16a. If Director, at the time he or she proposes to exercise any
rights under this Option, is an officer or director of the Company, or is filing
ownership reports with the Securities and Exchange Commission under
Section 16(a) of the 1934 Act, then Director should consult the Company before
Director exercises such rights to determine whether the securities law might
subject him or her to additional restrictions upon the exercise of such rights.

 

Page 5



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

(To be used by Director to exercise the rights to purchase Stock

evidenced by the foregoing Option)

 

TO: Cellu Tissue Holdings, Inc.

The Undersigned hereby exercises his/her right to purchase              shares
of Stock covered by the Option grant evidenced by the attached Certificate in
accordance with the terms and conditions thereof, and herewith makes payment of
the Option Price of such shares in full/

If the Undersigned wants shares electronically transferred to a brokerage
account, please attach appropriate transfer instructions to this form.

 

 

Signature

 

 

Address

Dated                     



--------------------------------------------------------------------------------

CELLU TISSUE HOLDINGS, INC.

DIRECTOR

NON-INCENTIVE STOCK OPTION

OPTION CERTIFICATE

THIS OPTION CERTIFICATE evidences that a stock option (“Option”) has been
granted under the Cellu Tissue Holdings, Inc. 2010 Equity Compensation Plan, as
amended (“Plan”), to Director as of the Award Date for the purchase of the
Awarded Number of Shares of Stock at the Option Price per share, all as defined
below and all subject to the terms and conditions set forth in § 1 through § 11
of Exhibit A of this Option Certificate.

 

“Director”:   <<Name>> “Award Date”:   <<Date>> “Awarded Number of Shares of
Stock”:   <<Shares >> “Option Price per Share”:   <<Dollar >> “Vesting Period”:
  <<Vesting-Period>>

 

CELLU TISSUE HOLDINGS, INC. BY:  

 

TITLE:  

 



--------------------------------------------------------------------------------

OPTION CERTIFICATE

EXHIBIT A

§ 1. Plan. The Option is subject to all the terms and conditions set forth in
the Plan for a Non-ISO, and all of the capitalized terms not otherwise defined
in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. A copy of the Plan will be made available to
Director upon written request to the corporate Secretary of the Company.

§ 2. Status as Non-ISO. The Company intends that the Option not qualify for any
special income tax benefits under § 422 of the Code. Therefore, the Company
intends that the exercise of the Option constitute a taxable event to Director
for federal income tax purposes and that the Company receive an income tax
deduction for federal income tax purposes for the amount that Director includes
in income.

§ 3. Accrual of Exercise Right. The right to exercise the Option granted by this
Option Certificate shall (subject to the special rules in § 5) accrue and become
exercisable in equal increments on each annual anniversary of the Award Date
over the Vesting Period so long as Director remains continuously on the Board
through such anniversary date. If Director dies before the right to exercise the
Option is 100% accrued and exercisable, then in addition to any increment
accrued or exercisable on the anniversary date immediately preceding the date of
death, the Director shall have the right to exercise the Option with respect to
a prorata portion (rounding down any fractional shares) of the increment that
would have otherwise vested on the anniversary date immediately following the
date of death, with such prorata portion determined based on the portion of such
one year period that Director has completed at the time of death. The aggregate
number of shares of Stock subject to exercise on any date shall equal the
excess, if any, of the number of whole shares of Stock as to which the right to
exercise then has accrued

 

Page 2



--------------------------------------------------------------------------------

over the number of whole shares of Stock for which the Option has been
exercised. The Option may be exercised in whole or in part at any time with
respect to whole shares of Stock as to which the exercise right has accrued as
of that time; provided, however, that the Option may not be exercised for fewer
than twenty-five (25) shares of Stock unless the total number of shares of Stock
which can be purchased under the Option at the time of such exercise is fewer
than twenty-five (25), in which event the Option shall be exercised for the
total number of such shares.

§ 4. Life of Option. The Option shall expire when exercised in full; provided,
however, the Option shall expire, to the extent not exercised in full, on the
date which is the tenth anniversary of Award Date, or, if earlier, on the date
provided under § 5 of this Option Certificate.

§ 5. Special Rules.

(a) Termination of Service. Except as provided in § 5(b) or § 5(c) of this
Option Certificate, in the event that Director’s service on the Board is
terminated for any reason on any date, Director’s accrued right under § 3 of
this Option Certificate to exercise the Option (as determined as of the date
Director’s service terminates) shall expire immediately and automatically on the
last day of the earlier of (A) the 90 consecutive day period which immediately
follows the date Director’s service terminates or (B) the period described in §
4 of this Option Certificate.

(b) Death. In the event that Director dies while serving on the Board or while
he or she has a right to exercise the Option under § 5(a)(A) of this Option
Certificate, Director’s right to exercise the Option under § 5(a)(A) shall be
extended and thereafter shall expire

 

Page 3



--------------------------------------------------------------------------------

immediately and automatically on the last day of the twelve (12) consecutive
month period immediately following the date of Director’s death.

(c) Change in Control. If there is a Change in Control on any date, (A) the
Option shall become 100% exercisable (to the extent not already exercisable) by
Director in accordance with § 14.1 of the Plan (as in effect on the Award Date)
on the date of the Change in Control and (B) the Board shall have the right (to
the extent expressly required as part of such transaction) to cancel the Option
after giving Director a reasonable period to exercise the Option.

§ 6. Method of Exercise. Director may (subject to the conditions of this Option
Certificate) exercise the Option in whole or in part (before the date the Option
expires) on any normal business day of the Company by (1) delivering to the
Company at its principal place of business in Atlanta, Georgia a written notice
(addressed to its corporate Secretary or Chief Financial Officer) of the
exercise of such Option and (2) simultaneously paying the Option Price to the
Company in cash, by check, in Stock or through any cashless exercise procedure
which is acceptable to the Committee, including a Net Option Exercise or in any
combination of such forms of payment. Any payment made in Stock shall be treated
as equal to the Fair Market Value of such Stock on the date action acceptable to
the Committee is taken to tender such Stock to the Committee or its delegates.

 

Page 4



--------------------------------------------------------------------------------

§ 7. Non-Transferability. The Option is not transferable (absent the Committee’s
consent) by Director other than by will or by the applicable laws of descent and
distribution, and the Option (absent the Committee’s consent) shall be
exercisable during Director’s lifetime only by Director. The person or persons
to whom the Option is transferred by will or by the applicable laws of descent
and distribution thereafter shall be treated as the Director under this Option
Certificate.

§ 8. Resale of Shares Acquired by Exercise of Option. Upon the receipt of shares
of Stock as a result of the exercise of the Option, Director shall, if so
requested by the Company, hold such shares of Stock for investment and not with
a view of resell or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect.

§ 9. Not Contract; No Shareholder Rights; Construction of Option Certificate.
This Option Certificate (1) shall not be deemed a right to continue to serve on
the Board, (2) shall not give Director any rights of any kind or description
whatsoever as a shareholder of the Company as a result of the grant of the
Option or his or her exercise of the Option before the date of the actual
delivery of Stock subject to the Option to Director, (3) shall not confer on
Director any rights upon his or her termination of service in addition to those
rights expressly set forth in this Option Certificate, and (4) shall be
construed exclusively in accordance with the laws of the State of Delaware.

§ 10. Other Conditions. If so requested by the Company upon the exercise of the
Option, Director shall (as a condition to the exercise of the Option) enter into
any other agreement or make such other representations prepared by the Company
which in relevant part

 

Page 5



--------------------------------------------------------------------------------

will restrict the transfer of Stock acquired pursuant to the exercise of this
Option and will provide for the repurchase of such Stock by the Company under
certain circumstances.

§ 11. Section 16a. If Director, at the time he or she proposes to exercise any
rights under this Option, is an officer or director of the Company, or is filing
ownership reports with the Securities and Exchange Commission under
Section 16(a) of the 1934 Act, then Director should consult the Company before
Director exercises such rights to determine whether the securities law might
subject him or her to additional restrictions upon the exercise of such rights.

 

Page 6



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

(To be used by Director to exercise the rights to purchase Stock

evidenced by the foregoing Option)

TO: Cellu Tissue Holdings, Inc.

The Undersigned hereby exercises his/her right to purchase             shares of
Stock covered by the Option grant evidenced by the attached Certificate in
accordance with the terms and conditions thereof, and herewith makes payment of
the Option Price of such shares in full.

If the Undersigned wants shares electronically transferred to a brokerage
account, please attach appropriate transfer instructions to this form.

 

 

Signature

 

 

Address

 

Dated  

 



--------------------------------------------------------------------------------

CELLU TISSUE HOLDINGS, INC.

KEY EMPLOYEE

INCENTIVE STOCK OPTION

OPTION CERTIFICATE

THIS OPTION CERTIFICATE evidences that an incentive stock option (“Option”) has
been granted under the Cellu Tissue Holdings, Inc. 2010 Equity Compensation
Plan, as amended (“Plan”), to Key Employee as of the Award Date for the purchase
of the Awarded Number of Shares of Stock at the Option Price per share, all as
defined below and all subject to the terms and conditions set forth in § 1
through § 12 of Exhibit A of this Option Certificate.

 

“Key Employee”:    <<Name>> “Award Date”:    <<Date>> “Awarded Number of Shares
of Stock”:    <<Shares >> “Option Price per Share”:    <<Dollar >> “Vesting
Period”:    <<Vesting-Period>>

 

CELLU TISSUE HOLDINGS, INC. BY:  

 

TITLE:  

 



--------------------------------------------------------------------------------

OPTION CERTIFICATE

EXHIBIT A

§ 1. Plan. The Option is subject to all the terms and conditions set forth in
the Plan for a Non-ISO, and all of the capitalized terms not otherwise defined
in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. A copy of the Plan will be made available to Key
Employee upon written request to the corporate Secretary of the Company.

§ 2. Status as ISO. The Company intends that the Option qualify for special
income tax benefits under § 422 of the Code. Therefore, the Company intends that
the exercise of the Option not constitute a taxable event to Key Employee for
federal income tax purposes (other than for computing Key Employee’s alternative
minimum tax) and that the Company not receive an income tax deduction for
federal income tax purposes with respect to the Option.

§ 3. Accrual of Exercise Right. The right to exercise the Option granted by this
Option Certificate shall (subject to the special rules in § 5) accrue and become
exercisable in equal increments on each annual anniversary of the Award Date
over the Vesting Period so long as Key Employee remains continuously in the
employ of “Cellu Tissue” through such anniversary date, where for purposes of
this Option Certificate the term “Cellu Tissue” means either the Company, a
Parent, or a Subsidiary or any combinations of such organizations. The aggregate
number of shares of Stock subject to exercise on any date shall equal the
excess, if any, of the number of whole shares of Stock as to which the right to
exercise then has accrued over the number of whole shares of Stock for which the
Option has been exercised. The Option may be exercised in whole or in part at
any time with respect to whole shares of Stock as to which the exercise right
has accrued as of that time; provided, however, that the Option may not be
exercised for fewer than twenty-five (25) shares of Stock unless the total
number of shares of

 

Page 2



--------------------------------------------------------------------------------

Stock which can be purchased under the Option at the time of such exercise is
fewer than twenty-five (25), in which event the Option shall be exercised for
the total number of such shares.

§ 4. Life of Option. The Option shall expire when exercised in full; provided,
however, the Option shall expire, to the extent not exercised in full, on the
date which is the tenth anniversary of Award Date, or, if earlier, on the date
provided under § 5 of this Option Certificate.

§ 5. Special Rules.

(a) Termination of Employment. Except as provided in § 5(b) or § 5(c) of this
Option Certificate, in the event that Key Employee’s employment by or with Cellu
Tissue is terminated for any reason on any date, Key Employee’s accrued right
under § 3 of this Option Certificate to exercise the Option (as determined as of
the date Key Employee’s employment terminates) shall expire immediately and
automatically on the last day of the earlier of (A) the 90 consecutive day
period which immediately follows the date Key Employee’s employment terminates
or (B) the period described in § 4 of this Option Certificate; provided,
however, that in the event Key Employee’s employment is terminated on any date
by Cellu Tissue for Cause, the Option shall expire immediately and automatically
on such date and shall be of no further force and effect with respect to any
shares of Stock not purchased before such date.

For purposes of determining whether Key Employee’s employment by or with Cellu
Tissue has terminated,

(l) a transfer of employment between or among the organizations which constitute
Cellu Tissue shall not be treated as a termination of Key Employee’s employment
with Cellu Tissue,

 

Page 3



--------------------------------------------------------------------------------

(2) if Key Employee is employed solely by any organization which constitutes
Cellu Tissue other than the Company, the termination of the Company’s ownership
interest in such organization or the sale of all or substantially all of the
assets of such organization shall be treated as a termination of Key Employee’s
employment with Cellu Tissue, and

(3) Key Employee’s commencement of a leave of absence from Cellu Tissue shall
not be treated as a termination of Key Employee’s continuous employment with
Cellu Tissue if such leave of absence is approved in writing by the Committee;
provided, however, whether such leave of absence affects the employment
requirement for the Key Employee to receive special income tax benefits under
§422 of the Code will be determined under the regulations issued under §421 of
the Code.

(b) Death. In the event that Key Employee dies while employed by Cellu Tissue
while he or she has a right to exercise the Option under § 5(a)(A) of this
Option Certificate, Key Employee’s right to exercise the Option under § 5(a)(A)
shall be extended and thereafter shall expire immediately and automatically on
the last day of the twelve (12) consecutive month period immediately following
the date of Key Employee’s death.

(c) Change in Control. If (1) there is a Change in Control on any date and the
Plan and the Option are continued in full force and effect or there is an
assumption of the Plan and the Option in connection with such Change in Control
and (2) Key Employee’s employment with Cellu Tissue is terminated at Cellu
Tissue’s initiative for reasons other than Cause or is terminated at Key
Employee’s initiative for Good Reason within the Protection Period, then the
Option shall become 100% exercisable (to the extent not already exercisable) by
Key Employee

 

Page 4



--------------------------------------------------------------------------------

on the date his or her employment so terminates in accordance with § 14.2 of the
Plan as in effect on the Award Date and shall be exercisable in accordance with
§ 5(a) of this Option Certificate. If there is a Change in Control on any date
and the Plan and all outstanding Options, Stock Appreciation Rights and Stock
Grants granted under the Plan are not continued in full force and effect or
there is no assumption or substitution of the Options, Stock Appreciation Rights
and Stock Grants (with their terms and conditions unchanged) in connection with
such Change in Control, (A) the Option shall become 100% exercisable (to the
extent not already exercisable) by Key Employee in accordance with § 14.1 of the
Plan (as in effect on the Award Date) on the date of the Change in Control and
(B) the Board shall have the right (to the extent expressly required as part of
such transaction) to cancel the Option after giving Key Employee a reasonable
period to exercise the Option.

§ 6. Method of Exercise. Key Employee may (subject to the conditions of this
Option Certificate) exercise the Option in whole or in part (before the date the
Option expires) on any normal business day of the Company by (1) delivering to
the Company at its principal place of business in Atlanta, Georgia a written
notice (addressed to its corporate Secretary or Chief Financial Officer) of the
exercise of such Option and (2) simultaneously paying the Option Price to the
Company in cash, by check, in Stock or through any cashless exercise procedure
which is acceptable to the Committee, including a Net Option Exercise or in any
combination of such forms of payment. Any payment made in Stock shall be treated
as equal to the Fair Market Value of such Stock on the date action acceptable to
the Committee is taken to tender such Stock to the Committee or its delegates.

§ 7. Non-Transferability. The Option is not transferable (absent the Committee’s
consent) by Key Employee other than by will or by the applicable laws of descent
and

 

Page 5



--------------------------------------------------------------------------------

distribution, and the Option (absent the Committee’s consent) shall be
exercisable during Key Employee’s lifetime only by Key Employee. The person or
persons to whom the Option is transferred by will or by the applicable laws of
descent and distribution thereafter shall be treated as the Key Employee under
this Option Certificate.

§ 8. Resale of Shares Acquired by Exercise of Option. Upon the receipt of shares
of Stock as a result of the exercise of the Option, Key Employee shall, if so
requested by the Company, hold such shares of Stock for investment and not with
a view of resell or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect.

§ 9. Not Contract; No Shareholder Rights; Construction of Option Certificate.
This Option Certificate (1) shall not be deemed a contract of employment,
(2) shall not give Key Employee any rights of any kind or description whatsoever
as a shareholder of the Company as a result of the grant of the Option or his or
her exercise of the Option before the date of the actual delivery of Stock
subject to the Option to Key Employee, (3) shall not confer on Key Employee any
rights upon his or her termination of employment in addition to those rights
expressly set forth in this Option Certificate, and (4) shall be construed
exclusively in accordance with the laws of the State of Delaware.

§ 10. Other Conditions. If so requested by the Company upon the exercise of the
Option, Key Employee shall (as a condition to the exercise of the Option) enter
into any other agreement or make such other representations prepared by the
Company which in relevant part will restrict the transfer of Stock acquired
pursuant to the exercise of this Option and will provide for the repurchase of
such Stock by the Company under certain circumstances. Further, if so requested
by the Company upon the grant of the Option, Key Employee shall (as a condition
to

 

Page 6



--------------------------------------------------------------------------------

the grant of the Option) enter into any other agreement or make such other
representations requested by the Company, including but not limited to any
noncompetition agreements requested by the Company.

§ 11. Tax Withholding. Key Employee shall have the right to satisfy any
applicable, minimum federal and state withholding requirements arising out of
the exercise of the Option by electing to (1) have the Company withhold shares
of Stock that otherwise would be transferred to such Key Employee as a result of
the exercise of such option, (2) deliver to the Company cash, (3) deliver to the
Company previously owned shares of Stock to the extent necessary to satisfy such
requirement or (4) any combination of the foregoing; provided, however, that any
such election may be made by Key Employee only if such election shall not be
subject to Section 16(b) of the 1934 Act. To the extent Key Employee does not
satisfy such income tax or other applicable withholding requirements by
withholding or delivering cash or shares of Stock, the Company shall have the
right upon the exercise of the Option to take such action as it deems necessary
or appropriate to satisfy any income tax or other applicable, minimum
withholding requirements.

§ 12. Section 16a. If Key Employee, at the time he or she proposes to exercise
any rights under this Option, is an officer or director of the Company, or is
filing ownership reports with the Securities and Exchange Commission under
Section 16(a) of the 1934 Act, then Key Employee should consult the Company
before Key Employee exercises such rights to determine whether the securities
law might subject him or her to additional restrictions upon the exercise of
such rights.

 

Page 7



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

(To be used by Key Employee to exercise the rights to purchase Stock

evidenced by the foregoing Option)

 

TO: Cellu Tissue Holdings, Inc.

The Undersigned hereby exercises his/her right to purchase                     
shares of Stock covered by the Option grant evidenced by the attached
Certificate in accordance with the terms and conditions thereof, and herewith
makes payment of the Option Price of such shares in full.

If the Undersigned wants shares electronically transferred to a brokerage
account, please attach appropriate transfer instructions to this form.

 

 

Signature

 

 

Address

Dated                                         



--------------------------------------------------------------------------------

CELLU TISSUE HOLDINGS, INC.

KEY EMPLOYEE

NON-INCENTIVE STOCK OPTION

OPTION CERTIFICATE

THIS OPTION CERTIFICATE evidences that a stock option (“Option”) has been
granted under the Cellu Tissue Holdings, Inc. 2010 Equity Compensation Plan, as
amended (“Plan”), to Key Employee as of the Award Date for the purchase of the
Awarded Number of Shares of Stock at the Option Price per share, all as defined
below and all subject to the terms and conditions set forth in § 1 through § 12
of Exhibit A of this Option Certificate.

 

“Key Employee”:    <<Name>> “Award Date”:    <<Date>> “Awarded Number of Shares
of Stock”:    <<Shares >> “Option Price per Share”:    <<Dollar >> “Vesting
Period”:    <<Vesting-Period>>

 

CELLU TISSUE HOLDINGS, INC. BY:  

 

TITLE:  

 



--------------------------------------------------------------------------------

OPTION CERTIFICATE

EXHIBIT A

§ 1. Plan. The Option is subject to all the terms and conditions set forth in
the Plan for a Non-ISO, and all of the capitalized terms not otherwise defined
in this Option Certificate shall have the same meaning in this Option
Certificate as in the Plan. A copy of the Plan will be made available to Key
Employee upon written request to the corporate Secretary of the Company.

§ 2. Status as Non-ISO. The Company intends that the Option not qualify for any
special income tax benefits under § 422 of the Code. Therefore, the Company
intends that the exercise of the Option constitute a taxable event to Key
Employee for federal income tax purposes and that the Company receive an income
tax deduction for federal income tax purposes for the amount that Key Employee
includes in income.

§ 3. Accrual of Exercise Right. The right to exercise the Option granted by this
Option Certificate shall (subject to the special rules in § 5) accrue and become
exercisable in equal increments on each annual anniversary of the Award Date
over the Vesting Period so long as Key Employee remains continuously in the
employ of “Cellu Tissue” through such anniversary date, where for purposes of
this Option Certificate the term “Cellu Tissue” means either the Company, a
Parent, or a Subsidiary or any combinations of such organizations. The aggregate
number of shares of Stock subject to exercise on any date shall equal the
excess, if any, of the number of whole shares of Stock as to which the right to
exercise then has accrued over the number of whole shares of Stock for which the
Option has been exercised. The Option may be exercised in whole or in part at
any time with respect to whole shares of Stock as to which the exercise right
has accrued as of that time; provided, however, that the Option may not be
exercised for fewer than twenty-five (25) shares of Stock unless the total
number of shares of

 

Page 2



--------------------------------------------------------------------------------

Stock which can be purchased under the Option at the time of such exercise is
fewer than twenty-five (25), in which event the Option shall be exercised for
the total number of such shares.

§ 4. Life of Option. The Option shall expire when exercised in full; provided,
however, the Option shall expire, to the extent not exercised in full, on the
date which is the tenth anniversary of Award Date, or, if earlier, on the date
provided under § 5 of this Option Certificate.

§ 5. Special Rules.

(a) Termination of Employment. Except as provided in § 5(b) or § 5(c) of this
Option Certificate, in the event that Key Employee’s employment by or with Cellu
Tissue is terminated for any reason on any date, Key Employee’s accrued right
under § 3 of this Option Certificate to exercise the Option (as determined as of
the date Key Employee’s employment terminates) shall expire immediately and
automatically on the last day of the earlier of (A) the 90 consecutive day
period which immediately follows the date Key Employee’s employment terminates
or (B) the period described in § 4 of this Option Certificate; provided,
however, that in the event Key Employee’s employment is terminated on any date
by Cellu Tissue for Cause, the Option shall expire immediately and automatically
on such date and shall be of no further force and effect with respect to any
shares of Stock not purchased before such date.

For purposes of determining whether Key Employee’s employment by or with Cellu
Tissue has terminated,

(l) a transfer of employment between or among the organizations which constitute
Cellu Tissue shall not be treated as a termination of Key Employee’s employment
with Cellu Tissue,

 

Page 3



--------------------------------------------------------------------------------

(2) if Key Employee is employed solely by any organization which constitutes
Cellu Tissue other than the Company, the termination of the Company’s ownership
interest in such organization or the sale of all or substantially all of the
assets of such organization shall be treated as a termination of Key Employee’s
employment with Cellu Tissue, and

(3) Key Employee’s commencement of a leave of absence from Cellu Tissue shall
not be treated as a termination of Key Employee’s continuous employment with
Cellu Tissue, provided such leave of absence is approved in writing by the
Committee.

(b) Death. In the event that Key Employee dies while employed by Cellu Tissue
while he or she has a right to exercise the Option under § 5(a)(A) of this
Option Certificate, Key Employee’s right to exercise the Option under § 5(a)(A)
shall be extended and thereafter shall expire immediately and automatically on
the last day of the twelve (12) consecutive month period immediately following
the date of Key Employee’s death.

(c) Change in Control. If (1) there is a Change in Control on any date and the
Plan and the Option are continued in full force and effect or there is an
assumption of the Plan and the Option in connection with such Change in Control
and (2) Key Employee’s employment with Cellu Tissue is terminated at Cellu
Tissue’s initiative for reasons other than Cause or is terminated at Key
Employee’s initiative for Good Reason within the Protection Period, then the
Option shall become 100% exercisable (to the extent not already exercisable) by
Key Employee on the date his or her employment so terminates in accordance with
§ 14.2 of the Plan as in effect on the Award Date and shall be exercisable in
accordance with § 5(a) of this Option Certificate. If there is a Change in
Control on any date and the Plan and all outstanding Options, Stock

 

Page 4



--------------------------------------------------------------------------------

Appreciation Rights and Stock Grants granted under the Plan are not continued in
full force and effect or there is no assumption or substitution of the Options,
Stock Appreciation Rights and Stock Grants (with their terms and conditions
unchanged) in connection with such Change in Control, (A) the Option shall
become 100% exercisable (to the extent not already exercisable) by Key Employee
in accordance with § 14.1 of the Plan (as in effect on the Award Date) on the
date of the Change in Control and (B) the Board shall have the right (to the
extent expressly required as part of such transaction) to cancel the Option
after giving Key Employee a reasonable period to exercise the Option.

§ 6. Method of Exercise. Key Employee may (subject to the conditions of this
Option Certificate) exercise the Option in whole or in part (before the date the
Option expires) on any normal business day of the Company by (1) delivering to
the Company at its principal place of business in Atlanta, Georgia a written
notice (addressed to its corporate Secretary or Chief Financial Officer) of the
exercise of such Option and (2) simultaneously paying the Option Price to the
Company in cash, by check, in Stock or through any cashless exercise procedure
which is acceptable to the Committee, including a Net Option Exercise or in any
combination of such forms of payment. Any payment made in Stock shall be treated
as equal to the Fair Market Value of such Stock on the date action acceptable to
the Committee is taken to tender such Stock to the Committee or its delegates.

§ 7. Non-Transferability. The Option is not transferable (absent the Committee’s
consent) by Key Employee other than by will or by the applicable laws of descent
and distribution, and the Option (absent the Committee’s consent) shall be
exercisable during Key Employee’s lifetime only by Key Employee. The person or
persons to whom the Option is transferred by will or by the applicable laws of
descent and distribution thereafter shall be treated as the Key Employee under
this Option Certificate.

 

Page 5



--------------------------------------------------------------------------------

§ 8. Resale of Shares Acquired by Exercise of Option. Upon the receipt of shares
of Stock as a result of the exercise of the Option, Key Employee shall, if so
requested by the Company, hold such shares of Stock for investment and not with
a view of resell or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement satisfactory to the
Company to that effect.

§ 9. Not Contract; No Shareholder Rights; Construction of Option Certificate.
This Option Certificate (1) shall not be deemed a contract of employment,
(2) shall not give Key Employee any rights of any kind or description whatsoever
as a shareholder of the Company as a result of the grant of the Option or his or
her exercise of the Option before the date of the actual delivery of Stock
subject to the Option to Key Employee, (3) shall not confer on Key Employee any
rights upon his or her termination of employment in addition to those rights
expressly set forth in this Option Certificate, and (4) shall be construed
exclusively in accordance with the laws of the State of Delaware.

§ 10. Other Conditions. If so requested by the Company upon the exercise of the
Option, Key Employee shall (as a condition to the exercise of the Option) enter
into any other agreement or make such other representations prepared by the
Company which in relevant part will restrict the transfer of Stock acquired
pursuant to the exercise of this Option and will provide for the repurchase of
such Stock by the Company under certain circumstances. Further, if so requested
by the Company upon the grant of the Option, Key Employee shall (as a condition
to the grant of the Option) enter into any other agreement or make such other
representations requested by the Company, including but not limited to any
noncompetition agreements requested by the Company.

 

Page 6



--------------------------------------------------------------------------------

§ 11. Tax Withholding. Key Employee shall have the right to satisfy any
applicable, minimum federal and state withholding requirements arising out of
the exercise of the Option by electing to (1) have the Company withhold shares
of Stock that otherwise would be transferred to such Key Employee as a result of
the exercise of such option, (2) deliver to the Company cash, (3) deliver to the
Company previously owned shares of Stock to the extent necessary to satisfy such
requirement or (4) any combination of the foregoing; provided, however, that any
such election may be made by Key Employee only if such election shall not be
subject to Section 16(b) of the 1934 Act. To the extent Key Employee does not
satisfy such income tax or other applicable withholding requirements by
withholding or delivering cash or shares of Stock, the Company shall have the
right upon the exercise of the Option to take such action as it deems necessary
or appropriate to satisfy any income tax or other applicable, minimum
withholding requirements.

§ 12. Section 16a. If Key Employee, at the time he or she proposes to exercise
any rights under this Option, is an officer or director of the Company, or is
filing ownership reports with the Securities and Exchange Commission under
Section 16(a) of the 1934 Act, then Key Employee should consult the Company
before Key Employee exercises such rights to determine whether the securities
law might subject him or her to additional restrictions upon the exercise of
such rights.

 

Page 7



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

(To be used by Key Employee to exercise the rights to purchase Stock

evidenced by the foregoing Option)

TO: Cellu Tissue Holdings, Inc.

The Undersigned hereby exercises his/her right to purchase              shares
of Stock covered by the Option grant evidenced by the attached Certificate in
accordance with the terms and conditions thereof, and herewith makes payment of
the Option Price of such shares in full.

If the Undersigned wants shares electronically transferred to a brokerage
account, please attach appropriate transfer instructions to this form.

 

 

Signature

 

 

Address

Dated                             